DETAILED ACTION
This Action is in response to the Preliminary Amendment for Application Number 16643972 received on 3/03/2020.
Claims 16-32 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority date for this application is 9/04/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said network prefix" in the second step of the method.  As the preceding limitations recite multiple network prefixes (i.e. The recitation of “each network interface including a network prefix” specifies multiple prefixes), it is a first network prefix…”, and then referring to this instance by referring to “the first network prefix”, in order to remain consistent throughout the claimed invention.
Claims 17-32 are rejected for the reasons above based on their dependencies

Claim 16 recites the limitation, “A method for automatically configuring a network address of network interfaces of communicating elements”, which appears to limit the claim to plural communicating elements.  However, the next limitation recites the limitation, “the unconfigured network part including a head network equipment item and at least one communicating element”, which appears to cover the embodiment of a single communicating element (i.e. “at least one”).  The claim then recites the limitation, “propagating said network prefix to the communicating elements belonging to the network part”, which appears to indicate plural communicating elements.  
The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same.  As such, there is insufficient antecedent basis for these limitations in the claim.
For examination purposes, the scope of the claim will be interpreted as all recitations intended to recite “at least one communicating element”, since the “unconfigured network part” is defined as including “at least one communicating 
Claims 17-32 are rejected for the reasons above based on their dependencies

Claim 16 recites the limitation, “propagating said network prefix to the communicating elements belonging to the network part with a view to the automatic configuration of the network addresses of the set of network interfaces of said communicating elements”.  The scope of the limitation is unclear as to the meaning of “with a view to the automatic configuration of the network addresses”, as it is not clear as to the meaning of “with a view”.  Applicant’s specification does not appear to disclose the meaning of the limitation, other than repeating the same language on page 3, lines 8-10.  For examination purposes, the limitation will be interpreted as the communicating elements being automatically configured with the propagated network prefix, as such appears to be consistent with the specification at page 3, lines 11-12 or page 17, line 34 through page 18, line 5.
Claims 17-32 are rejected for the reasons above based on their dependencies

Claim 16 recites the limitation, “the set of network interfaces of said communicating elements”.  As the preceding limitations do not appear to recite “a set” of network interfaces of communicating elements, there is insufficient antecedent basis for this limitation in the claim.
Claims 17-32 are rejected for the reasons above based on their dependencies

the network address of each network interface including...”.  The claim further recites, ““propagating said network prefix to the communicating elements belonging to the network part with a view to the automatic configuration of the network addresses”.
Claims 17-32 are rejected for the reasons above based on their dependencies

Claim 16 recites the limitation, “propagating said network prefix to the communicating elements belonging to the network part with a view to the automatic configuration of the network addresses of the set of network interfaces of said communicating elements”.  The limitation recites, “the network part”.  There is insufficient antecedent basis for this limitation in the claim. It would appear that this recitation was intended to refer to the previously recited “unconfigured network part”.  
Claims 17-32 are rejected for the reasons above based on their dependencies

Claim 26 recites the limitation "The network interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claims 17-32 are rejected for the reasons above based on their dependencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites the limitation, “wherein the network interface includes a network controller configured to carry out the method for automatically configuring a network address according to claim 16”.  As claim 16 recites limitations directed to the structure of a network of communicating elements in its preamble and distinct from the explicit method steps, the scope of claim 26, being directed specifically to a network interface including a network controller configured to carry out the method of claim 16, does not include all of the limitations of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
 contain similar shifts in the preamble that do not import the structure described in the preamble of 16, and are therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1).

Regarding claim 16, Ansari disclosed a method for automatically configuring a network address of network interfaces of communicating elements which are intended to form part of a home automation system for a building and belonging to an unconfigured network part, the unconfigured network part including a head network equipment item and at least one communicating element (Ansari, [0006], Ansari disclosed a gateway 
the network address of each network interface including a network prefix (Ansari, [0116], Ansari disclosed “IP addresses” which include a network prefix),
the method being implemented subsequent to the connection of the head network equipment item to a configured communication network belonging to the home automation system for a building (Ansari, [0006], Ansari disclosed a gateway set up “for deployment” at user premesis), the communication network being arranged in the form of a hierarchical network including at least two successive hierarchy levels (Ansari, [0043], Ansari disclosed the communication network depicting hierarchical levels, includeing LAN and WAN;  Further, as shown in Figure 1, Ansari disclose multi-hierarchy levels in the communication network such as the Gateway Device, User Premesis Network, Service Provider Network, Internet;  See also Fig. 4), the method comprising the step of:
-    negotiating the network prefix of the network interface of the head network equipment item (Ansari, [0116], Ansari disclosed the gateway device obtaining an IP address that the gateway device has been dynamically assigned by a DHCP service;  
	While Ansari disclosed the gateway device “dynamically assigns or allocates network IP addresses to subordinate client endpoints” (Ansari, [0116], Ansari did not explicitly disclose that such dynamically assigning includes propagating said network prefix to the communicating elements belonging to the network part with a view to the automatic configuration of the network addresses of the set of network interfaces of said communicating elements.
	In an analogous art Huawei disclosed negotiating a network prefix of the network interface of the head network equipment item (Huawei,, [0023], table 1, “A routing device 30 may be serves as a client of a routing device 12 and initiates a request message…to allocate an address prefix pool to the routing device 30“, and “second address prefix pool is allocated to the routing device 30”) within a network having at least two successive hierarchy levels (Huawek, Fig. 3) and
propagating said network prefix to the communicating elements belonging to the network part with a view to the automatic configuration of the network addresses of the set of network interfaces of said communicating elements (Huawei, See Fig. 3, and [0023], Ansari disclosed routers 32 and 24 behind router 30 similarly request address prefix pools through router 30, to which they are allocated address prefix pools according to the address prefix pool that is allocated to the routing device;  See Table 1, showing the routers 32 and 34 allocated the same prefix; [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses;  See [0030], showing the allocation of the same prefix).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the DHCP address assignment techniques of Huawei within the teachings of Ansari in order to reduce complexities of configuration operations, thereby improving efficiency of allocating addresses (Huawei, [0009]).

Regarding claim 26, Ansari and Huawei disclosed the network interface for a communicating element belonging to a home automation system for a building, wherein the network interface includes a network controller configured to carry out the method for automatically configuring a network address according to claim 16 (Ansari, [0116], Gateway; Huawei, [0023] Routing Device 30).  See motivation to combine above.

Regarding claim 27, Ansari and Huawei disclosed the network interface according to claim 26 including a memory configured to save the network address of the network interface (Ansari, [0116], Gateway; Huawei, [0023] Routing Device 30, [0031], “Each network device receives an address prefix pool that is allocated by the server, adds the address prefix pool into a local routing table” [0048] “storage”), wherein the network 

Regarding claim 28, Ansari and Huawei disclosed the network interface according to claim 27, wherein the network address includes an address field corresponding to a sub-subnetwork identifier of the communication network, divided into a plurality of address subfields, each address subfields corresponding to different and successive hierarchy levels of said subnetwork (Huawei, Table 1, showing prefixes divided up into fields, each corresponding to a successive hierarchy level in the network of Fig. 3).  See motivation to combine above.

Regarding claim 29, Ansari and Huawei a communicating element belonging to a home automation system for a building, comprising a network interface according to claim 27 (Ansari, [0116], Gateway, [0132] home automation;  See also [0180]-[0182]).  See motivation to combine above.

Regarding claim 30, Ansari and Huawei disclosed a home automation system for a building (Ansari, [0116], Gateway, [0132] home automation;  See also [0180]-[0182]), wherein the system includes a communication network arranged in the form of a hierarchical network and a plurality of communicating equipment items according to claim 29, connected to the communication network (Ansari, [0043], Ansari disclosed the 

Regarding claim 31, Ansari and Huawei disclosed a communicating element belonging to a home automation system for a building, comprising a network interface according to claim 28 (Ansari, [0116], Gateway, [0132] home automation; See also [0180]-[0182]).  See motivation to combine above.

Regarding claim 32, Ansari and Huawei disclosed a home automation system for a building (Ansari, [0116], Gateway, [0132] home automation;  See also [0180]-[0182]), wherein the system includes a communication network arranged in the form of a hierarchical network and a plurality of communicating equipment items according to claim 31, connected to the communication network (Ansari, [0043], Ansari disclosed the communication network depicting hierarchical levels, includeing LAN and WAN;  Further, as shown in Figure 1, Ansari disclose multi-hierarchy levels in the communication network such as the Gateway Device, User Premesis Network, Service Provider Network, Internet;  See also Fig. 4).  See motivation to combine above.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and further in view of Vesterinen et al. (US 20050174998).

Regarding claim 17, Ansari and Huawei disclosed the method according to claim 16, wherein the network address of each network interface includes a plurality of address fields, each of the address fields of the network address of a network interface relating to at least one hierarchy level of the communication network (Huawei,Table 1, showing the address fields of the prefix assigned; See also [0030]), and the negotiating step comprises the steps of:
-    generating a first identifier (Huawei, Table 1, generated identifiers assigned to address fields of the network address prefix), and
-    forming a network prefix by assigning the first identifier to a first address field of the network address (Huawei, Table 1, generated identifiers assigned to address fields of the network address prefix)
Ansari and Huawei did not explicitly disclose verifying uniqueness, in the configured communication network, of said network prefix formed with the first generated identifier, and in case of negative verification, repeating the steps for generating a first identifier, forming a network prefix and verifying uniqueness of the network prefix.
In an analogous art, Vesterinen disclosed a method for configuring IP addresses via DHCP (Vesterinen, [0047]) in which Vesterinen disclosed performing duplicate address detection (DAD) for new ip addresses according to RFC 2462 (Vesterinen, [0118]), in which “An address is tentative until its uniqueness is verified. The node verifies the uniqueness of the tentative link-local address by making enquiries in the neighboring nodes. If the verification shows that the tentative address is unique, 
One of ordinary skill in the art would have been motivated to combine the teachings of Ansari, Huawei and Vesterinen as they all provide teachings according to DHCP, and as such, they are all within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Vesterinen within the combined home automation network teachings of Ansari and Huawei in order to provide the ability for checking for duplicate addresses according to the well-known RFC 2462, thereby allowing for the teachings of Ansari and Huawei to utilize all well-known features related to DHCP, resulting in a more robust system that can handle situations upon repeated address use, increasing efficiency of the system as a whole, and making it more desirable to use by its customers.

Regarding claim 18, Ansari, Huawei and Vesterinen disclosed the method according to claim 17, wherein the communication network includes a main network, the head network equipment item being connected to the main network (Huawei, Fig. 3, all elements of the network connected to the main network; Ansari, [0043], gateway may act as a router), the negotiating step comprises a step for obtaining a second identifier associated with the main network and assigning the second identifier to a second address field of the network address (Huawei, Table 1, Huawei disclosed the generating 

Regarding claim 19, Ansari, Huawei, and Vesterinen disclosed the method according to claim 17, wherein the communication network includes a main network and at least one subnetwork connected to the main network by means of a network equipment item and wherein the head network equipment item is connected to said subnetwork (Huawei, Fig. 3, showing Routing device 30 connected to subnetwork behind Routing device 12, all of which are connected to the Main Network), and
wherein the negotiating step comprises a step for obtaining a second identifier associated with the subnetwork and assigning the second identifier to a second address field of the network address (Huawei, Table 1, Huawei disclosed the generating of the address identifiers comprising multiple identifiers making up the prefix of the network address, the prefixes being appended thereto for each subnetwork;  See also [0030]).  See motivation to combine above.

Regarding claim 20, Huawei, Ansari, and Vesterinen disclosed the method according to claim 17, wherein the communication network includes a main network, at least one subnetwork connected to the main network by means of a first network equipment item and at least one sub-subnetwork connected to the subnetwork by means of a second network equipment item (Huawei, Figure 3, showing Main Network in connection with Routing device 12, forming a subnetwork, including Routing device 30, forming a further subnetwork, etc), and wherein the head network equipment item is connected to one 
wherein the negotiating step comprises a step for obtaining a second identifier associated with the sub-subnetwork and assigning the second identifier to a second addressing field of the network address (Huawei, [0023] and Table 1, showing the prefixes being allocated in accordance with the hierarchy of subnetworks formed by the routing devices).  See motivation to combine above.

Regarding claim 21, Huawei, Ansari, and Vesterinen disclosed the method according to claim 16, wherein an interface identifier has been assigned to the network interface of the head network equipment item (Huawei, [0023], Huawei disclosed assigning a prefix to the router, and therefore to the network interface of the router; Ansari, [0043], gateway may act as a router), and
wherein the automatic network address configuration method of the head network equipment item further comprises a step for assigning the interface identifier of the network interface of the head equipment item to a third address field of the network address (Huawei, Table 1, Huawei disclosed assigning a prefix pool to each device, the prefix pool including numerous identifiers that make up the prefix).    See motivation to combine above.


s 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and further in view of Hirano et al. (US 20090040987).

Regarding claim 22, Ansari and Huawei disclosed the method according to claim 16, wherein the propagation step of the network prefix comprises the sending, by the network interface of the head network equipment item and to at least one first network equipment item directly connected to the head network equipment item, of the network prefix of the network address of the network interface of the head network equipment item (Ansari, [0116], Huawei, See Fig. 3, and [0023], Ansari disclosed routers 32 and 24 behind router 30 similarly request address prefix pools through router 30, to which they are allocated address prefix pools according to the address prefix pool that is allocated to the routing device;  See Table 1, showing the routers 32 and 34 allocated the same prefix; [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses;  See [0030], showing the allocation of the same prefix;  the prefix being propagated through the tiers of Fig. 3), and the method including steps for:
-    negotiating a network prefix of the network interface of the first network equipment item from the network prefix received from the head network equipment item (Huawei, [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses, which include prefixes).
	Ansari and Huawei did not explicitly disclose advertising the network prefix of the network interface of the first network equipment item, to communicating elements directly connected to the first network equipment item, and

In an analogous art, Hirano disclosed advertising the network prefix of the network interface of the first network equipment item, to communicating elements directly connected to the first network equipment item (Hirano, [0101], Hirano disclosed a broadcast prefix change message which may be a broadcast router advertisement message advertising a different network prefix), and
if the recipient communicating element is a network equipment item, the steps for negotiating and advertising are repeated in a cascade for each network equipment item of successive hierarchy level, in a descending order (Hirano, [0117], “At step S720, the mobile router 120 will then broadcast this change of prefix to its mobile network (again, either by use of router advertisement or DHCP message)” ).
One of ordinary skill in the art would have been motivated to combine the teachings of Hirano with the combined teachings of Ansari and Huawei, as they all relate to the use of DHCP for configuring network addresses, and as such, are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Hirano within the home automation network teachings of Ansari and Huawei, in order to utilize all well-known features related to DHCP, resulting in a more robust system that efficiently reduces the amount of messages which may be triggered due to the change in the network prefix, resulting in more efficient network management (Hirano, [0030]-[0031]).

Regarding claim 23, Ansari, Huawei, and Hirano disclosed the method according to claim 22, wherein the network prefix of the network interface of the head network equipment item is transmitted in a broadcast message (Hirano, [0101]), and the negotiation of a network prefix of the network interface of the first network equipment item comprises steps for:
-    receiving the network prefix of the head network equipment item by the network interface of the first network equipment item (Hirano, [0116]-[0117], Hirano disclosed the router 120 receiving the prefix),
-    generating the network prefix of the network interface of the first network equipment item from the received network prefix (Hirano, [0116]-[0117], Hirano disclosed the router 120 receiving the prefix and generating addresses configured from the new prefix).  See motivation above.

Regarding claim 25, Ansari and Huawei disclosed the method according to claim 16, including the allocation of network IP addresses to subordinate client endpoints via DHCP (Ansari, [0016]) including home automation devices (Ansari, [0182]) and propagating the network prefix through the tiers of the network (Huawei, Fig. 3, and [0023], Ansari disclosed routers 32 and 24 behind router 30 similarly request address prefix pools through router 30, to which they are allocated address prefix pools according to the address prefix pool that is allocated to the routing device;  See Table 1, showing the routers 32 and 34 allocated the same prefix; [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses;  
	Ansari and Huawei did not explicitly disclose wherein the propagation step of the network prefix comprises the emission of a broadcast message by the network interface of the network equipment item to at least one home automation equipment item directly connected to the network equipment item, an interface identifier having been assigned to the network interface of the home automation equipment item, the broadcast message including the network prefix of the head network equipment item, the method comprising steps for:
-    reception of the network prefix by the network interface of the home automation equipment item,
-    extraction of address fields of the network prefix,
-    assignment of a network address to the network interface of the home automation equipment item from extracted address fields and the interface identifier of the home automation equipment item.
	In an analaogous art, Hirano disclosed wherein the propagation step of the network prefix comprises the emission of a broadcast message by the network interface of the network equipment item to at least one equipment item directly connected to the network equipment item, an interface identifier having been assigned to the network interface of the equipment item, the broadcast message including the network prefix of the head network equipment item (Hirano, [0101], Hirano disclosed a broadcast prefix change message which may be a broadcast router advertisement message advertising a different network prefix), the method comprising steps for:

-    extraction of address fields of the network prefix (Hirano, [0116]-[0117], Hirano disclosed the router broadcasting the prefix to the nodes below it, which requires extracting the prefix from the broadcast prefix change message),
-    assignment of a network address to the network interface of the equipment item from extracted address fields and the interface identifier of the equipment item (Hirano, [0116]-[0117], Hirano disclosed “router 120 will then broadcast this change of prefix to its mobile network (again, either by use of router advertisement or DHCP message). Next, at step S730, the mobile router 120 starts collecting the new addresses configured from the new prefix and used by mobile network nodes on its mobile network link. It is preferable that the collected addresses are stored in a single list”).
One of ordinary skill in the art would have been motivated to combine the teachings of Hirano with the combined teachings of Ansari and Huawei, as they all relate to the use of DHCP for configuring network addresses, and as such, are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Hirano within the home automation network teachings of Ansari and Huawei, in order to utilize all well-known features related to DHCP within the, resulting in a more robust system that efficiently reduces the amount of messages which may be triggered due to the change in the network prefix, resulting in more efficient network management (Hirano, [0030]-[0031]).

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and further in view of Hirano et al. (US 20090040987) and further in view of Vesterinen et al. (US 20050174998).

Regarding claim 24, Ansari, Huawei, and Hirano disclosed the method according to claim 23, wherein the step for negotiating the network prefix further comprises steps for generating an identifier associated with a sub-subnetwork (Huawei, Table 1, generated identifiers assigned to address fields of the network address prefix).
	Ansari Huawei and Hirano did not explicitly disclose verifying the uniqueness, in the communication network, of the network prefix formed with the received network prefix and the generated identifier, and in case of negative verification, the identifier generating and verification steps being repeated.
In an analogous art, Vesterinen disclosed a method for configuring IP addresses via DHCP (Vesterinen, [0047]) in which Vesterinen disclosed performing duplicate address detection (DAD) for new ip addresses according to RFC 2462 (Vesterinen, [0118]), in which “An address is tentative until its uniqueness is verified. The node verifies the uniqueness of the tentative link-local address by making enquiries in the neighboring nodes. If the verification shows that the tentative address is unique, said address is assigned to the interface. If the verification shows that the address is already used by another node, there may be an alternative interface ID to be tried” 
One of ordinary skill in the art would have been motivated to combine the teachings of Ansari, Huawei, and Hirano with Vesterinen as they all provide teachings according to DHCP, and as such, they are all within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Vesterinen within the home automation network teachings of Ansari, Huawei, and Hirano in order to provide the ability for checking for duplicate addresses according to the well-known RFC 2462, thereby allowing for the teachings of Ansari and Huawei to utilize all well-known features related to DHCP, resulting in a more robust system that can handle situations upon repeated address use, increasing efficiency of the system as a whole, and making it more desirable to use by its customers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan et al. (US 20060250982) which disclosed methods and systems for discovering and configuring network devices (Abstract), via DHCP, and further including verifying uniqueness via enquiries with neighboring nodes (Yuan, [0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443